                Case 2:20-cv-01947-JD Document 25 Filed 02/18/21 Page 1 of 1

                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOHN DOE 1,                                                     CIVIL ACTION
 JOHN DOE 2,
 JOHN DOE 3, and
 JANE DOE 1, Individually and on behalf of
 all others similarly situated,
                        Plaintiffs,                              NO. 20-1947

                  v.

 UNITED STATES OF AMERICA,
                Defendant.

                                                  ORDER

          AND NOW, this 18th day of February, 2021, upon consideration of the Government’s Motion to

Dismiss (Document No. 8, filed August 21, 2020), Plaintiffs’ Opposition to Defendant’s Motion to

Dismiss (Document No. 11, filed October 5, 2020), the Government’s Reply in Support of Motion to

Dismiss (Document No. 15, filed October 22, 2020), Plaintiffs’ Motion to Proceed Anonymously

(Document No. 18, filed November 17, 2020), Defendant’s Response to Plaintiffs’ Motion for Leave to

Proceed Anonymously (Document No. 21, filed December 8, 2020), and Plaintiffs’ Reply in Further

Support of Their Motion to Proceed Anonymously (Document No. 23, filed January 13, 2021), for the

reasons set forth in the accompanying Memorandum dated February 18, 2021, IT IS ORDERED as

follows:

          (1) The Government’s Motion to Dismiss is DENIED.

          (2) Plaintiffs’ Motion to Proceed Anonymously is GRANTED WITHOUT PREJUDICE to

             the right of the parties to seek modification of this Order at a later stage of the proceedings.

          IT IS FURTHER ORDERED that an initial pretrial conference will be scheduled in due

course.

                                                        BY THE COURT:

                                                        /s/ Hon. Jan E. DuBois

                                                           DuBOIS, JAN E., J.
